Memorandum: The State of New York appeals from a judgment awarding the sum of $497.14 to claimant for the loss of personal property that he had placed in the possession and control of prison officials at Attica Correctional Facility. There is no merit to the State’s contention that its regulation (7 NYCRR 724.4) limits the amount an inmate may recover for a gold chain and mezuzah to $50. That regulation describes items that may be received by an inmate through the package room of a correctional facility (see, 7 NYCRR 724.1) and contains no language restricting the amount an inmate may recover for the loss of property delivered to prison officials for safekeeping. Further, the record is devoid of evidence that the subject items were received in the package room at Attica. (Appeal from Judgment of Court of Claims, Blinder, J. — Negligence.) Present — Denman, P. J., Doerr, Boomer, Pine and Balio, JJ.